200 S.W.3d 541 (2006)
Lamonte FISHER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86205.
Missouri Court of Appeals, Eastern District, Division Five.
July 11, 2006.
Motion for Rehearing and/or Transfer Denied August 31, 2006.
Gwenda R. Robinson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Cecily L. Daller, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, C.J., KENNETH M. ROMINES, J. and ROY L. RICHTER, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 31, 2006.

ORDER
PER CURIAM.
Lamonte Fisher (Movant) appeals from the judgment denying his Rule 29.15 post-conviction motion after an evidentiary hearing. Movant was convicted of delivery of a controlled substance under Section 195.211 RSMo 2000[1] and trafficking in the second degree under Section 195.223. Movant's convictions were affirmed on appeal. State v. Fisher, 129 S.W.3d 422 (Mo.App.E.D.2004). Movant filed a premature pro se Rule 29.15 motion. Counsel was appointed, and a timely amended motion was filed. The motion court denied that motion after an evidentiary hearing. Movant raises a single point on appeal. Movant claims counsel was ineffective for failing to object or request a cautionary instruction regarding the testimony of Robin Dunlap, a defense witness at the trial.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the motion court's decision was not clearly erroneous. Rule 29.15(k). An opinion reciting detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum for the use of the parties only, setting forth the reasons for *542 our decision. The judgment is affirmed pursuant to Rule 84.16(b).
NOTES
[1]  All further statutory references are to RSMo 2000 unless otherwise indicated.